Letton, J.,
dissenting.
I am unable to take the same view of the rights of the parties in this case as that expressed in the opinion of the chief justice. In the second opinion in the case, written by Holcomb, C. J. (73 Neb. 705),the following language is used: “The former opinion should be accordingly modified, and the trust property held to have vested in the collateral heirs of the testator named in the will, subject to the use of the net annual income and the principal estate by the appellee, Ida M. Wharton, as the same may be reasonably necessary and required to support and maintain her in the style of living she had been accustomed to, and subject to her right to devote not exceeding $10,000 to charity.” In. the body of the opinion the following expressions are used (p. 700): “It seems reasonably clear that he impounded a specific portion of his estate, the bulk of it, to be used, first, for the support of his wife, if required; and, second, the remainder to go to his heirs as named in the provisions of the express trust found in the will.” On page 701 the following is found: “If this language be construed, as we think it should be, as applying to the property devised to Westerfield in trust, and as giving to the wife the right to the use of the annual income in so far. as it is required to maintain her in the style and comfort she had been accustomed to, and also a like right to the original fund or property devised in trust, if so required for a like purpose, then the matter is resolved into a very simple proposition wherein lies no serious difficulty in the way of the enforcement of the trust. The $5,000 or $10,000 to be devoted to charity, if the wife so desires, involves only a matter of mathematical computation, the limit being $10,000, the limit in other respects being what is required and reasonably necessary for the support of the wife in the style and *343comfort in which she had been living.” On page 703: “They would make clear that as to this part of the. estate she had only the right of use reasonably necessary to support and maintain her as she had been accustomed to living.” On page 709 in the supplementary opinion written by myself, the following language is used. “The remaining property was placed in trust with Westerfield,. with the right to his wife to use the income from it, or if necessary the corpus thereof, for her maintenance and support during her life, in her accustomed style, or to give a part to charity, and the annual surplus income after this was done, and the property in trust remaining at her death, was to be divided among his relatives.” At the close of this opinion, the district court was directed “To take an account of and ascertain what sum per annum is sufficient to support and maintain the appellee, Ida M.- Wharton, using the family homestead, according to the style of living to which she was accustomed at the time of the death of the testator, and to charge the payment of the same annually during her life upon the income of the trust estate devised to Westerfield, and upon the corpus thereof if the income is insufficient, and according to the conditions of said trust.” I think that these quotations from the former opinions make it perfectly clear that the intention of the court was that Mrs. Wharton should have the use of the income so far as necessary for her support, and that all that was necessary for her to do when the case went back to the district court for an accounting was to establish that she had expended a certain amount either of the income or of the corpus of the trust estate, if the income was insufficient, in her support, the only limit being that she did not exceed or go beyond the style of living to which she had been accustomed in her husband’s lifetime.
While the contest of the will was pending, this income was not accessible to her, and she could take nothing from the estate except as allowed by the county court and paid to her by the special administrator. The property was not *344within her control, and, hence, if upon the accounting she had shown that the allowance made her by the county court was insufficient to enable her to live according to the prescribed standard, and that she had been compelled to use her own means for that purpose, she should have been allowed from the trust estate the sum she thus supplied, with interest from the time that she furnished the money. After the will was probated and established, and Westerfield entered upon the execution of the trust as trustee, the conditions were changed. From that time on there was nothing to prevent her from using the income, and, if necessary, a part of the -corpus of the estate, in order to furnish her a living in her accustomed manner. From that time on all proceeds of the trust estate were at her absolute disposal, the only limitation being as to the disposition she could make of the surplus after her own support had been taken out. If the amount which she received from the income of the trust was not sufficient to satisfy her desires, she had the right to use a portion of the principal. The whole matter was within her own discretion. She was only accountable in case she exceeded the limitations as to her use of the fund. Her husband’s intentions were .not that she should skimp and save and create a large estate by living in a meager style and hoarding the sum thus saved, but his expressed intention was, and the language quoted from the opinions of the court I think clearly indicates, that the only right she has or had was to the use of the money, and not a right to its accumulation for the benefit of her heirs or donees. This was the very thing he sought to avoid. Of course, as soon as an accounting was had, it was then within the power of the court to ascertain what the expense of a course of living such as was contemplated by her husband is now, and will be in the future, and to fix and determine that amount and charge the payment of it upon the estate. This does not change the fact that, strictly speaking, she is only entitled to use this sum of $5,400 for the purposes designed,- but though her expenditures may not in fact reach *345tliis sum, or may exceed it, it is so approximately correct that in all probability it is as near as can be attained, and ought not to be re-examined, even if conditions change.
We are confined to the findings of the district court in regard to the facts. It found “that the sum per annum sufficient to support and maintain Ida M. Wharton, formerly Ida M. Boggs, using the family homestead, according to the style of living to which she was accustomed at the time of the death of the testator * * * is $5,400.” The court further found: “The defendant Ida M. Wharton, since the death of the testator, has not lived and is not now living in the style intended by the testator, but has lived and is living in a less expensive style than that to which she was then accustomed, and it does not appear whether the actual expenses of her maintenance exceed the amount received by her from the allowance made by the county court and the net income* from the trust estate.” The decree further recites: “The court holds, as a matter of law, that, the defendant Ida M. Wharton is not entitled to recover from the trust estate any part of the sum of $5,400 for any prior year, for the reason that the evidence fails to show that during any such year she actually expended for her support more ■than she received during the year from the trust estate.” Under these findings of the district court, I think no other decree would be proper, on this branch of the case, than that which the trial judge rendered. I think the following cases tend to support these view s. Blanchard v. Chapman, 22 Ill. App. 341; Collister v. Fassitt, 163 N. Y. 281; Bailey v. Worster, 103 Me. 170; In re Simon’s Will, 55 Conn. 239; Johnson v. Johnson, 51 Ohio St. 446; Garland v. Smith, 164 Mo. 1.
As to the matter of the allowance for expenses in defending the will, the lower court found that $10,673.33 was her reasonable expenses incurred in the litigation in which the will was established. I-think we are concluded by this finding in the absence of a bill of exceptions, and *346that we have no right to set it aside upon statements made in briefs and oral arguments.
As to the costs in the matter of the accounting in the district court, I think it proper that they be paid out of the corpus of the trust estate, since the controversy was one made in good faith as to the proper disposition of that property. I think the judgment of the district court should be affirmed, except as to this last item, as to which I concur with Judge Reese.
Root, J., concurs in this dissent.
The following opinion on motions to correct and for rehearing was filed May 7, 1909. Corrections allowed. Rehearing denied:
1. Wills: Construction: Allowance to Widow. Tlie opinion filed and judgment entered in this court, ante, p. • 328, corrected and amended so as to allow defendant’s support from the trust es.tate instead of from the income thereof.
2. -: Actions: Costs. At the suggestion of counsel for defendant, in order to prevent further litigation, the decree of the district court in the matter of the allowance to defendant for costs, expenses and attorneys’ fees is affirmed.
3. Interest. The former holding refusing to allow defendant interest on the annual allowance of $5,400 for support adhered to.
Per Curiam.
The opinion written upon the last appeal in this case is reported, ante, p. 328. Subsequently defendants filed a motion to correct alleged verbal errors in the opinion. The first clause in this motion seeks to correct a supposed error occurring at the close of the paragraph which discusses the allowance to defendant of $5,400 per annum to begin at the date of the death of the testator instead of January 1, 1908, as fixed by the judgment of the district court. In the opinion it is held that the defendant is entitled to the $5,400 annually from the date of the death of the testator, “to be paid out of the income of the trust estate, less the amount received by her,” but without in*347terest. From an examination of the provisions of the will it appears that the right of defendant to her support out of the trust estate is not limited to the income, and therefore the use of the words “the income of” were inadvertently used, and it should have read, and is changed to read, “out of the trust estate,” subject to- a deduction of what she received from said estate during said time.
Again, objection is made to the holding, ante, p. 328, in which the decision of the district court is reversed on the question of the allowance of attorneys’ fees paid by the defendant. It was stated by counsel for her in the argument on this motion that, rather than enter upon a re-examination of this question in the district court, and thus cause further delay in the final settlement of the estate and the further continuance of the litigation, defendant would prefer that the judgment of the district court giving her credit for $10,000, instead of the whole amount paid, should stand. The judgment will therefore be that that part of the decree will be affirmed.
It follows that the order for the judgment of this court should be changed to read as follows: The judgment of the district court, as to the questions herein reviewed and set aside, is reversed and the cause is remanded, with directions to said court to enter a supplemental decree requiring the trustee to pay to the defendant, Ida M. Wharton, out of the trust estate, a sum equal to the sum of $5,400, per annum, from June 1, 1895, to January 1, 1908, less such sums as have been heretofore. paid to or received by her out of the trust estate, as established by the facts found and set forth in the decree of said court, and that all taxable costs of the last trial and of this appeal be taxed to the trust estate to be paid by the trustee.
Plaintiffs have filed a motion for a rehearing, which is supported by an elaborate brief which has been carefully considered. Some of the propositions contended for have already been disposed of doubtless to the satisfaction of plaintiffs. All others are found to question the correct*348ness of the former opinion. Those have received consideration, but we are satisfied with our holdings upon the points discussed. • The motion is therefore overruled.
Defendants have also filed a motion for rehearing, alleging as ground therefor that this court erred in directing that a further accounting be had, since, as alleged, an accounting has already been made and all necessary facts found. The only matter now left for an accounting is as to the amount received by defendant out of the trust estate since the death of Mr. Boggs to be charged up against the $5,400 per annum to which she is entitled. To our minds the findings of the district court are not entirely specific upon this point, but, should it be so held by that court, or should the court be able to arrive at a satisfactory conclusion from the evidence offered upon the trial, which is not before us, no accounting will be necessary; if not, it will have to be made.
The second ground of the motion is error in not allowing defendant interest at the rate of 7 per cent, on the annual allowance of $5,400. While we adhere to the holding that the annual allowance must date from the death of the testator, we are entirely satisfied that defendant cannot, in equity, be held entitled -to interest under the circumstances of this case. It would be against right and conscience to allow it.
The one other ground presented is upon the allowance to defendant of the costs and expenses in establishing the will, including her attorneys’ fees paid in that behalf, and which has herein above been disposed of. Defendant’s motion for rehearing is also overruled.
Corrections allowed. Rehearing denied.